DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 12/9/2020 has been received and entered into record. As a result, claims 1, 5, 8, 10, and 12 have been amended and claims 2-4 have been canceled. Therefore, claims 1 and 5-12 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
"an input configured to receive" and "an output configured to output" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. ("Ueda") [U.S. Pub. 2018/0284739] in view of Akira [JP Pub. 2008152341] further in view of Tamaki et al. ("Tamaki") [U.S. Pub 2006/0047454].
 
With regard to claim 1, Ueda teaches a quality control device ("quality control apparatus 20 [par. 0033]"), comprising: 
an input [fig. 13: Quality Control Apparatus (20C)] configured to receive an operation condition of each device for producing a product ("one or more types of measurement values indicating the operation state of each of the fabrication devices … supplying measurement data Nr including these measurement values to a quality control apparatus 20 [par. 0030];" also see [par. 0031] where measurement data Mq are also supplied); 
a processor [fig. 13: Regression Analyzer (33), Margin Determination Unit (34), Reference Value Calculator (35), State Analyzer (28)]; and 
an output configured to output a result of performing a first or second determination on a quality of a process in the device for producing the product, on the basis of a result calculated by the processor, such that the device produces the product ("the state analyzer 28 is capable of … predicting the states of quality (for example, the state of being a nondefective piece and/or a defective piece) of the fabricated pieces in downstream steps in downstream stages with respect to the upstream step … displaying the image information [par. 0095]").
Although Ueda teaches when a defect of the quality is determined as the result of the first or second determination ("predicting the states of quality (for example, the state of being a nondefective piece and/or a defective piece [par. 0095]"), Ueda does not explicitly teach the processor configured to change the value of the operation condition so that a value of the quality determined as a defect becomes an appropriate quality value.
changing a value of an operation condition so that a value of a quality determined as a defect becomes an appropriate quality value ("calculating a failure rate from an inspection result and changing the operation condition of the printing machine 4 to an operation condition having a low defect rate according to the calculated failure rate [par. 0062]").
Akira further teaches, "a system and method which can control product quality and reduce product failure rate [par. 0004]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Akira's teachings of changing a value of the operation condition, with the teachings of Ueda, for the benefit of increasing product quality.
Although Ueda teaches performing correlation calculations ("executes regression analysis using the measurement values xα(i) of the measurement item X as values of the explanatory variable and using the measurement values yβ(i) of the inspection item Y as values of the objective variable, thereby to calculate a regression formula [par. 0047]"), 
Ueda does not explicitly teach where the processor is configured to assign a value of the operation condition to a correlation formula set in advance and calculates a value derived from the correlation formula, and when the value of the operation condition is changed in each of a plurality of correlation formulas, searches for a value having the least influence in other correlation formulas of the plurality of correlation formulas.
	In an analogous art (quality control), Tamaki teaches assigning a value of an operation condition ("selects the candidates for the process causing the quality variation from the manufacturing history [par. 0134]" and "manufacturing history data may be a designed set value of the operation specification [par. 0081]") to a correlation formula set in advance ("The correlation analysis module of quality variation 141 generates a quality variation correlation network model as a directed graph with the product quality information at final vertexes (411, 412 in FIG. 1) and the manufacturing history data by manufacturing process as starting vertexes (431, 432, 433 in FIG. 1) [par. 0125]") and calculating a value derived from the correlation formula ("the causation analysis module of quality variation 142 calculates the correlation magnitude rAB.CD of the manufacturing history data between process A and process B free of the effect from processes C and D [par. 0142]"), and
when the value of the operation condition is changed in each of a plurality of correlation formulas ("selects the candidates for the process causing the quality variation from the manufacturing history [par. 0134];" where once a new operation condition is chosen, it will be reflected in the history), searches for a value having the least influence in the other correlation formulas of the plurality of correction formulas ("the correlation magnitude RC from process A433 to the product quality 411 is sufficiently smaller than the other correlation magnitudes and the correlation magnitude RA from process A431 to the product quality 411 is still smaller [par. 0136]").
	Tamaki further teaches, "The object of this invention is to provide a product quality control system in which not only the candidates for the cause of variation in the product quality history data (Y) is listed from the manufacturing history data (X) but also the complicated connecting structure in the manufacturing history data (X) is searched to arrive at the fundamental cause of quality variation [par. 0023]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Ueda's teachings of regression analysis using explanatory and objective variables, with the teachings of Tamaki, for the benefit of arriving at the fundamental cause of quality variation.

With regard to claim 5, the combination above teaches the quality control device according to claim 1. Tamaki in the combination teaches wherein the processor is configured to identify the operation condition to be a cause of the determination of the defect ("outputs a process constituting the fundamental cause of product quality variation [par. 0109]"), 
when the defect of the quality is determined as the result of the first or second determination even though the value of the operation condition is changed (Ueda: "predicting the states of quality (for example, the state of being a nondefective piece and/or a defective piece [par. 0095];" where the process can use the current operation condition); and 
the quality control device further comprising a display processing unit configured to display the cause identified by the processor on a display unit ("The result of this extraction is transmitted to the worker by display on the screen or to another system (not shown) such as an equipment control system [par. 0186]").

With regard to claim 6, the combination above teaches the quality control device according to claim 1. Ueda in the combination further teaches wherein the value of the operation condition includes a value acquired from each device ("one or more types of measurement values indicating the operation state of each of the fabrication devices … supplying measurement data Nr including these measurement values to a quality control apparatus 20 [par. 0030];" also see [par. 0031] where measurement data Mq are also supplied).

With regard to claim 8, the combination above teaches the quality control device according to claim 1. Tamaki in the combination teaches wherein the processor is configure to update the correlation formula, on the basis of a newly acquired value ("The correlation analysis module of quality variation 141 generates a quality variation correlation network model as a directed graph with the product quality information at final vertexes (411, 412 in FIG. 1) and the manufacturing history data by manufacturing process as starting vertexes (431, 432, 433 in FIG. 1) [par. 0125];" where history implies that the model is updated as time progresses).

With regard to claim 9, the combination above teaches the quality control device according to claim 1. Ueda in the combination further teaches wherein the input is configured to input the value of the operation condition used in the correlation formula (see [fig. 13] where Measurement Value Receiver (21) inputs data into the Measurement Value Memory (22) which is used for calculations).

With regard to claim 10, the combination above teaches the quality control device according to claim 1. Ueda in the combination teaches the device further comprising: 
determining a defect as the result of the good or bad determination ("predicting the states of quality (for example, the state of being a nondefective piece and/or a defective piece [par. 0095]") and Akira in the combination teaches changing the value of the operation condition so that a value determined as a defect as the result of the first or second determination becomes an appropriate quality value, during a non-operation of each device for producing the product ("calculating a failure rate from an inspection result and changing the operation condition of the printing machine 4 to an operation condition having a low defect rate according to the calculated failure rate [par. 0062];" where the change in condition is for a subsequent production, e.g., the change is during a non-operation). 

With regard to claim 11, the combination above teaches the quality control device according to claim 1.  Ueda in the combination further teaches wherein the correlation formula predicts a quality of a process corresponding to the correlation formula ("the state analyzer 28 is capable of … predicting the states of quality (for example, the state of being a nondefective piece and/or a defective piece) of the fabricated pieces in downstream steps in downstream stages with respect to the upstream step [par. 0095]") by using the value of the operation condition in a process before the process corresponding to the correlation formula (Tamaki: "the manufacturing history may be a designed set 

With regard to claim 12, the combination above teaches claims 1. Claim 12 recites limitations having the same scope as those pertaining to claim 1; therefore, claim 12 is rejected along the same grounds as claim 1.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Akira in view of Tamaki further in view of Blasco et al. ("Blasco") [U.S. Pub. 2019/0160755].

With regard to claim 7, the combination of Ueda and Tamaki teaches the quality control device according to claim 1. The combination does not explicitly teach wherein the value of the operation condition is information obtained in a test operation of each device.
In an analogous art (quality prediction), Blasco teaches wherein a value of an operation condition is information obtained in a test operation of a device ("the processing device 140 may access data pertaining to correlations between different predicted properties of the part and different conditions that may be detected during formation of the part. In this example, the data may be generated through testing various conditions resulting properties [par. 0035]").  
Blasco further teaches, "the quality of a 3D object part being formed in a layer of build materials may be predicted based upon conditions detected by a sensing device [par. 0009]."
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Blasco's teachings of obtaining condition during testing, with the teachings of Ueda, Akira, and Tamaki, for the benefit of obtaining more data allowing for more accurate quality determinations.

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered and are responded to below.

a) the claims have been amended to include claim limitations, such as a processor, which connote sufficient structure so as not to be interpreted under 35 U.S.C. § 112(f) [remarks page 5]
The examiner agrees that the limitations that are now performed by the processor are no longer interpreted under 35 U.S.C. § 112(f). However, the limitations of the input and output as recited in claim 1 do not connote sufficient structure and are interpreted under 35 U.S.C. § 112(f). The examiner suggest amending the claim to specify the structure of the input and output, e.g., input and output of a processor or sensor, in avoid being interpreted under 35 U.S.C. § 112(f).

b) Tamaki does not disclose the limitation "searches for a value having the least influence in other correlation formulas of the plurality of correlation formulas" [remarks pages 6-7]
The examiner respectfully disagrees. As presented in claim 1 above, Tamaki teaches, "the correlation magnitude RC from process A433 to the product quality 411 is sufficiently smaller than the other correlation magnitudes and the correlation magnitude RA from process A431 to the product quality 411 is still smaller [par. 0136]." Thus, by finding all the correlation magnitudes and determining that one has the smallest correlation, Tamaki teaches searching for the value having the least influence in other correlation formulas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner




/MOHAMMAD ALI/               Supervisory Patent Examiner, Art Unit 2119